DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on April 1, 2022 is acknowledged. Claims 1-3, 5, 17-22, 25, and 34-43 are pending in this application. Claims 1-3, 5, 17-22, and 25 remain withdrawn from consideration due to the election response dated August 18, 2021.  All pending claims are under examination in this application. 

Information Disclosure Statement
Receipt of the Information Disclosure Statements filed on December 28, 2021 and March 1, 2022 is acknowledged. Signed copies are attached to this office action. 

Allowable Subject Matter
Claims 34 and 36-42 are free of the prior art. The closest prior art is that of Yang et al. (US 2014/0008831). Yang discloses film products and methods for their preparation. The films contain a pharmaceutical and/or cosmetic active agent.  The films additionally comprise a polymer component (abstract).  
 The active ingredient that is evenly distributed throughout the film (paragraph 0005). 
The films must be formed into a sheet prior to drying. The film may be achieved by casting (paragraph 0168). 
The variety of additives that can be incorporated into the composition which provide a variety of different functions. Examples of classes of additives include excipients, lubricants, and buffering agents (paragraph 0021). 
Applicant’s attention is directed to claim 1 which recites forming a polymer matrix, casting the film, and depositing layer comprising a pharmaceutical active. 
Multi-layered film may be achieved by coating, spreading, or casting in combination onto an already formed film layer (paragraph 0168), such as roll coating, gravure coating, immersion or dip coating (paragraph 0170). 
Yang does not disclose the film is dried prior to the active agent be applied and wherein the active pharmaceutical composition is not a self-supporting later and is embedded within the polymer film after the heating has occurred, nor is there motivation within the art to prepare a film preparation meeting the limitation of the claim. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 103
The rejection of claims 34 and 36-42 under 35 U.S.C. 103 as being unpatentable over  Yang et al. (US 2014/0008831) in view of Hill (US 2016/0235769) and Finn et al. (US 2011/0262522) has been withdrawn in view of Applicant’s amendment to recite “wherein the active pharmaceutical compositing is not a self-supporting layer and is embedded with the polymer film after the heating has occurred”. 

Maintained and New Objections/Rejections
Specification
The use of the terms  Avanade, Libra, Betaseron, Pneumovax 23, Sine met, Advair, and Symbiont, which are trade names or a marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Response to Arguments
Applicant did not address the objection to the specification or provide an amendment to the specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 36, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 37-39 are included in the rejection because they directly depend from claim 36 and do not cure the deficiency of the claim. 
Response to Arguments
 Applicant did not address the rejection or provide any claim amendments to overcome the rejection.  The rejection is, therefore, maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Schobel et al. (US 2012/0009260) in view of Hill (US 2016/0235769). 
Schobel discloses a therapeutic or bio effecting film delivery system which includes nanoparticles having actives bound to or associated with the nanoparticles and which when administered allow the active to perform a therapeutic or bio effecting function method of manufacturing a pharmaceutical active (Abstract)
The film delivery system, although not limited to a particular use, is especially well suited for buccal, sublingual, and other mucosal tissue, as well as organ tissue use (paragraph 0089). 
The film comprising a saccharide-based polymer, which is water soluble (paragraph 0126).  A variety of additives that can be incorporated into the inventive compositions may provide a variety of different functions. Examples of classes of additives include excipients, lubricants, buffering agents (paragraph 0156). 
The polymer can be solubilized.  The film products are generally formed by combining a properly selected polymer and polar solvent, as well as any agent or filler as desired (paragraph 0123). 
Furthermore, active-containing particles or particulates, for example, the nanoparticles referred to herein, may be added to the film-forming composition or material after the composition or material is cast into a film- applying a pharmaceutical active composition onto a surface of the wet polymer film.  For example, such particles may be added to the film prior to the drying of the film. Active-containing particles may be controllably metered to the film and disposed onto the film through a suitable technique. Suitable, but non-limiting, techniques include the use of an additional roller to place the active-containing particles on the film surface, spraying or depositing the particles onto the film surface, adding the active-containing particles by either simple (applied to dry backing film) or dual slot die extrusion  backing film and particles formed simultaneously (paragraph 0121). 
Heat is initially applied to the bottom side of the film to provide the necessary energy to evaporate or otherwise remove the liquid carrier. The films dried in this manner dry more quickly and evenly as compared to air-dried films, or those dried by conventional drying means. In contrast to an air-dried film that dries first at the top and edges, the films dried by applying heat to the bottom dry simultaneously at the center as well as at the edges (paragraph 0193-0196). 
Schobel does not disclose a pharmaceutical active composition, wherein a viscosity of the composition is from about 1 cP to about 100 cP. 
The teachings of Hill are recited above. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Schobel with the viscosity teaching of Hill for the purpose of providing a viscosity high enough to increase residence time on the mucosal membrane, without being so high as to prevent migration of the active agent (paragraph 0086).  
Response to Arguments
Applicant did not provide any arguments regarding either Schobel or Hill. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615